 

EXHIBIT 10.3

 

ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 13th day of June, 2013, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), Wilmington
Trust, National Association, a national banking association, not in its
individual capacity but solely as trustee (in such capacity, the “Trustee” or
the “Assignee”) under a Pooling and Servicing Agreement dated as of June 1, 2013
(the “Pooling and Servicing Agreement”), and PrimeLending, a PlainsCapital
Company, a Texas corporation (“PrimeLending”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1A
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of January 30, 2011,
between Assignor and PrimeLending (the “Purchase Agreement”), as modified or
supplemented by this Agreement. Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Purchase Agreement. Assignor will sell the Mortgage Loans to Depositor
pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date hereof,
and Depositor will sell the Mortgage Loans to Assignee pursuant to the Pooling
and Servicing Agreement.

 

Assignment

 

1.           Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by PrimeLending pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.

 

2.           Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by PrimeLending pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.

 

3.           PrimeLending hereby acknowledges the foregoing assignments.

 

Representations and Warranties

 

4.           Assignor warrants and represents to, and covenants with, Depositor,
Assignee and PrimeLending as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

 

 

 

(b)          Assignor is the lawful owner of its interests and rights under the
Purchase Agreement to the extent of the Mortgage Loans, free and clear from any
and all claims and encumbrances whatsoever, and upon the transfer of the
representations and warranties to Assignee as contemplated herein, Assignee
shall have good title to such representations and warranties under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;

 

(c)          There are no offsets, counterclaims or other defenses available to
PrimeLending with respect to the Purchase Agreement;

 

(d)          Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
Agreement;

 

(e)          Assignor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by Assignee, will constitute the valid and legally binding
obligation of Assignor enforceable against Assignor in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

5.           Depositor warrants and represents to, and covenants with, Assignor,
Assignee and PrimeLending that as of the date hereof:

 

(a)          Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

2

 

 

(b)          Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

6.           Assignee warrants and represents to, and covenants with, Assignor,
Depositor and PrimeLending that as of the date hereof:

 

(a)          Wilmington Trust, National Association, in its individual capacity
is a national banking association duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization; and

 

(b)          Assignee has been directed to enter into this Agreement pursuant to
the provisions of the Pooling and Servicing Agreement. The execution, delivery
and performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

7.           PrimeLending warrants and represents to, and covenants with,
Assignor, Depositor and Assignee as of the date hereof that:

 

3

 

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)          PrimeLending is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and has all
requisite power and authority to perform its obligations under the Purchase
Agreement;

 

(c)          PrimeLending has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of PrimeLending’s business and will
not conflict with, or result in a breach of, any of the terms, conditions or
provisions of PrimeLending’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which PrimeLending is now a party or by
which it is bound, or result in the violation of any law, rule, regulation,
order, judgment or decree to which PrimeLending or its property is subject. The
execution, delivery and performance by PrimeLending of this Agreement and the
consummation by it of the transactions contemplated hereby, have been duly
authorized by all necessary corporate action on part of PrimeLending. This
Agreement has been duly executed and delivered by PrimeLending and, upon the due
authorization, execution and delivery by Assignor, Assignee and the Depositor,
will constitute the valid and legally binding obligation of PrimeLending
enforceable against PrimeLending in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law; and

 

(d)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by PrimeLending in connection with the execution, delivery or
performance by PrimeLending of this Agreement, or the consummation by it of the
transactions contemplated hereby.

 

Restated PrimeLending Representations and Warranties

 

8.           Pursuant to Section 32(d) of the Purchase Agreement, PrimeLending
hereby restates to Depositor and Assignee (a) the representations and warranties
set forth in Subsection 7.01 of the Purchase Agreement as of the related Closing
Date and (b) the representations and warranties set forth in Subsection 7.02 of
the Purchase Agreement as of the date hereof, as if such representations and
warranties were set forth herein in full.

 

4

 

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under the
Purchase Agreement, including, without limitation, the right to compel
PrimeLending to repurchase Mortgage Loans pursuant to Section 7.03 of the
Purchase Agreement, subject to the provisions of Section 10.

 

Recognition of Assignee

 

9.           From and after the date hereof, subject to Section 10 below,
PrimeLending shall recognize Assignee as owner of the Mortgage Loans and will
perform its obligations hereunder for the benefit of the Assignee in accordance
with the Purchase Agreement, as modified hereby or as may be amended from time
to time, as if Assignee and PrimeLending had entered into a separate purchase
agreement for the purchase of the Mortgage Loans in the form of the Purchase
Agreement, the terms of which are incorporated herein by reference, as amended
by this Agreement.

 

Enforcement of Rights

 

10.         (a)          Controlling Holder Rights. PrimeLending agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder (as defined in the
Pooling and Servicing Agreement) pursuant to the Pooling and Servicing
Agreement, and for so long as it is the Controlling Holder, will exercise all of
Assignee’s rights as Purchaser under the following section of the Purchase
Agreement:

 

Purchase Agreement:

 

Section or Subsection Matter     7.03, other than 7.03(c) Repurchase;
Substitution

 

(b)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights that are to be exercised by the Controlling Holder
pursuant to Section 10(a) shall be exercised by Assignee.

 

Amendments to Purchase Agreement

 

11.         The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

(a)          Definitions.

 

(i)          The definitions of “Arbitration,” “Business Day” and “Repurchase
Price” set forth in Section 1 of the Purchase Agreement shall be deleted and
replaced in their entirety as follows:

 

5

 

 

 

Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in New York, New
York or other place mutually acceptable to the parties to the arbitration.

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Maryland, Minnesota, Missouri,
New York or Texas, (iii) a day on which banks in the states of California,
Delaware, Maryland, Minnesota, Missouri, New York or Texas, are authorized or
obligated by law or executive order to be closed or (iv) a day on which the New
York Stock Exchange or the Federal Reserve Bank of New York is closed.         

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held for future distribution in
connection with such Mortgage Loan.

 

(b)          The following sentence shall be added as the new third sentence of
Subsection 7.03(a) of the Purchase Agreement:

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(c)          The rights under the Purchase Agreement assigned to the Depositor
and the Assignee pursuant to this Agreement shall be under the Purchase
Agreement as amended by this Agreement.

 

6

 

 

Miscellaneous

 

12.         All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

 

(a)          In the case of PrimeLending,

 

PrimeLending, a PlainsCapital Company

18111 Preston Road, Suite 900

Dallas, Texas 75252

Attention: Mr. Scott Eggen, SVP

Phone: 972-248-7866

 

with a copy to the

 

General Counsel at the same address

 

(b)          In the case of Assignee,

 

Wilmington Trust, National Association

1100 North Market Street

Rodney Square North

Wilmington, DE 19890

Attention: Dorri Costello

 

(c)          In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

  

7

 

 

with a copy to

 

General Counsel at the same address

 

(d)          In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)          In the case of Master Servicer,

 

CitiMortgage, Inc.

4050 Regent Blvd.

Irving, TX 75063

Attention: CTS- Sequoia Mortgage Trust 2013-8

 

with a copy to

 

CitiMortgage, Inc.

The Office of General Counsel

1000 Technology Drive

O’ Fallon, MO 63368

 

(f)          In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

13.         This Agreement shall be construed in accordance with the laws of the
State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

14.         No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

8

 

 

15.         This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or PrimeLending may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
PrimeLending, respectively, hereunder.

 

16.         This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by PrimeLending
pursuant to the Purchase Agreement to the extent of the Mortgage Loans by
Assignor to Depositor and by Depositor to Assignee, and the termination of the
Purchase Agreement.

 

17.         This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

18.         The Controlling Holder under the Pooling and Servicing Agreement is
an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. PrimeLending hereby consents to such
exercise and enforcement.

 

19.         It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Wilmington Trust, National Association (“Wilmington
Trust”) not in its individual capacity but solely as Trustee on behalf of the
trust created by the Pooling and Servicing Agreement referred to herein (the
“Trust”) in the exercise of the powers and authority conferred upon and vested
in it, and as directed in the Pooling and Servicing Agreement, (ii) each of the
undertakings and agreements herein made on behalf of the Assignee is made and
intended not as a personal undertaking or agreement of or by Wilmington Trust
but is made and intended for purposes of binding only the Trust, (iii) nothing
herein contained shall be construed as creating any liability on the part of
Wilmington Trust, individually or personally, to perform any covenant either
express or implied in this Agreement, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (iv) under no circumstances shall Wilmington Trust
in its individual capacity or in its capacity as Trustee be personally liable
for the payment of any indebtedness, amounts or expenses owed by the Assignor
under the Purchase Agreement, as modified or supplemented by this Agreement
(such indebtedness, expenses and other amounts being payable solely from and to
the extent of funds of the Trust) or be personally liable for the breach or
failure of any obligation, representation, warranty or covenant made under this
Agreement or any other related documents.

 

20.         Master Servicer. PrimeLending hereby acknowledges that the Assignee
has appointed CitiMortgage, Inc. to act as master servicer under the Pooling and
Servicing Agreement and hereby agrees to treat all inquiries, demands,
instructions, authorizations and other communications from the Master Servicer
as if the same had been received from the Assignee. The Master Servicer, acting
on behalf of the Assignee, shall have the rights of the Assignee as the
Purchaser under this Agreement, including, without limitation, the right to
enforce the obligations of PrimeLending hereunder and under the Purchase
Agreement and the right to exercise the remedies of the Purchaser hereunder and
under the Purchase Agreement.

 

9

 

 

PrimeLending shall make all remittances due by it to the Purchaser with respect
to the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

  Citibank, N.A.     Bank City/State: Glendale, CA   ABA Number: 321-171-184  
Account Name: CMI MSD Clearing   Account Number: #070-4913896

 

21.         PrimeLending acknowledges that the custodian will be Wells Fargo
Bank, N.A. acting pursuant to the Custodial Agreement. Notwithstanding Section
10 of the Purchase Agreement, PrimeLending shall pay shipping expenses for any
Mortgage Loan Documents if there has been a breach of any representation or
warranty made with respect to the related Mortgage Loan in Subsection 7.01 of
the Purchase Agreement.

 

22.         Rule 17g-5 Compliance. PrimeLending hereby agrees that it shall
provide information with respect to the Mortgage Loans or the origination
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at ratingagency@citi.com, with a
subject reference of “SEMT 2013-8” and an identification of the type of
information being provided in the body of such electronic mail. The Securities
Administrator, as the initial Rule 17g-5 Information Provider (the “Rule 17g-5
Information Provider”) shall notify PrimeLending in writing of any change in the
identity or contact information of the Rule 17g-5 Information Provider.
PrimeLending shall have no liability for (i) the Rule 17g-5 Information
Provider’s failure to post information provided by it in accordance with the
terms of this Agreement or (ii) any malfunction or disabling of the website
maintained by the Rule 17g-5 Information Provider. None of the foregoing
restrictions in this Section 22 prohibit or restrict oral or written
communications, or providing information, between PrimeLending, on the one hand,
and any Rating Agency or NRSRO, on the other hand, with regard to (i) such
Rating Agency’s or NRSRO’s review of the ratings it assigns to PrimeLending or
(ii) such Rating Agency’s or NRSRO’s evaluation of PrimeLending’s operations in
general; provided, however, that PrimeLending shall not provide any information
relating to the Mortgage Loans to such Rating Agency or NRSRO in connection with
such review and evaluation by such Rating Agency or NRSRO unless: (x) borrower,
property or deal specific identifiers are redacted; or (y) such information has
already been provided to the Rule 17g-5 Information Provider.

 

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 







  REDWOOD RESIDENTIAL ACQUISITION CORPORATION   Assignor       By:     Name:    
Title:             SEQUOIA RESIDENTIAL FUNDING, INC.   Depositor       By:    
Name:     Title:             Wilmington Trust, National Association,   not in
its individual capacity but solely as Trustee,   Assignee       By:     Name:  
  Title:             PRIMELENDING, A PLAINSCAPITAL COMPANY       By:     Name:  
  Title:  

  

 

Accepted and agreed to by:       CITIMORTGAGE, INC.   Master Servicer       By:
    Name:     Title:    

 

Signature Page – Assignment of Representations and Warranties – PrimeLending
(SEMT 2013-8)

 

 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 





  1 2 3 4 5 6 7 8 9 10   Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing Advance Methodology Originator Loan Group Loan Number
Amortization Type Lien Position HELOC Indicator 1 Cenlar 0.0025     Prime
Lending 10000011979 1 1 0 2 Cenlar 0.0025     Prime Lending 10000011588 1 1 0 3
Cenlar 0.0025     Prime Lending 10000011557 1 1 0 4 Cenlar 0.0025     Prime
Lending 10000011444 1 1 0 5 Cenlar 0.0025     Prime Lending 10000011287 1 1 0 6
Cenlar 0.0025     Prime Lending 10000011251 1 1 0 7 Cenlar 0.0025     Prime
Lending 10000011147 1 1 0 8 Cenlar 0.0025     Prime Lending 10000011107 1 1 0 9
Cenlar 0.0025     Prime Lending 10000011046 1 1 0 10 Cenlar 0.0025     Prime
Lending 10000010805 1 1 0 11 Cenlar 0.0025     Prime Lending 10000010654 1 1 0
12 Cenlar 0.0025     Prime Lending 10000010572 1 1 0 13 Cenlar 0.0025     Prime
Lending 10000010568 1 1 0 14 Cenlar 0.0025     Prime Lending 10000010479 1 1 0
15 Cenlar 0.0025     Prime Lending 10000010463 1 1 0 16 Cenlar 0.0025     Prime
Lending 10000010419 1 1 0 17 Cenlar 0.0025     Prime Lending 10000010258 1 1 0
18 Cenlar 0.0025     Prime Lending 10000010226 1 1 0 19 Cenlar 0.0025     Prime
Lending 10000010152 1 1 0 20 Cenlar 0.0025     Prime Lending 10000010145 1 1 0
21 Cenlar 0.0025     Prime Lending 10000010141 1 1 0 22 Cenlar 0.0025     Prime
Lending 10000010138 1 1 0 23 Cenlar 0.0025     Prime Lending 10000009996 1 1 0
24 Cenlar 0.0025     Prime Lending 10000009802 1 1 0 25 Cenlar 0.0025     Prime
Lending 10000009801 1 1 0 26 Cenlar 0.0025     Prime Lending 10000009287 1 1 0
27 Cenlar 0.0025     Prime Lending 10000009114 1 1 0 28 Cenlar 0.0025     Prime
Lending 10000008975 1 1 0 29 Cenlar 0.0025     Prime Lending 10000008652 1 1 0
30 Cenlar 0.0025     Prime Lending 10000008618 1 1 0 31 Cenlar 0.0025     Prime
Lending 10000008576 1 1 0 32 Cenlar 0.0025     Prime Lending 10000008561 1 1 0
33 Cenlar 0.0025     Prime Lending 10000008079 1 1 0 34 Cenlar 0.0025     Prime
Lending 1050009491 1 1 0



 

  11 12 13 14 15 16 17 18 19 20   Loan Purpose Cash Out Amount Total Origination
and Discount Points Covered/High Cost Loan Indicator Relocation Loan Indicator
Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien 1 7           1 4 0   2 7           1 4 0   3 9           1 4 0   4
7           1 4 0   5 6           1 4 0   6 6           1 4 0   7 6           1
4 0   8 7           1 4 0   9 9           1 0 0   10 9           1 4 0   11 9  
        1 0 0   12 9           1 4 0   13 3           1 0 0   14 9           1 4
0   15 7           1 4 0   16 9           1 0 0   17 3           1 0 0   18 9  
        1 4 0   19 9           1 0 0   20 9           1 0 0   21 9           1 0
0   22 3           1 4 0   23 7           1 4 0   24 3           1 0 0   25 9  
        1 0 0   26 3           1 4 0   27 3           1 0 0   28 9           1 4
0   29 7           1 4 0   30 3           1 0 0   31 9           1 0 0   32 6  
        1 4 0   33 9           1 4 0   34 9           1 0 0  



 

  21 22 23 24 25 26 27 28 29 30   Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan 1     0   4/12/2013 1500000 0.0375 360 360 6/1/2013 2     0   4/15/2013
745000 0.03625 360 360 6/1/2013 3     0   4/11/2013 1000000 0.035 360 360
6/1/2013 4     0   4/1/2013 444000 0.0375 360 360 6/1/2013 5     0   4/11/2013
632000 0.035 360 360 6/1/2013 6     0   4/9/2013 551200 0.03875 360 360 6/1/2013
7     0   4/12/2013 1000000 0.03875 360 360 6/1/2013 8     0   4/9/2013 960000
0.0375 360 360 6/1/2013 9     0   3/26/2013 556900 0.03625 360 360 5/1/2013 10  
  0   4/12/2013 693000 0.03875 360 360 6/1/2013 11     0   4/5/2013 753000
0.0375 360 360 6/1/2013 12     0   4/10/2013 805000 0.0375 360 360 6/1/2013 13  
  0   4/5/2013 542500 0.0425 360 360 6/1/2013 14     0   4/16/2013 1000000
0.03875 360 360 6/1/2013 15     0   4/8/2013 580000 0.03375 360 360 6/1/2013 16
    0   4/3/2013 865000 0.03875 360 360 6/1/2013 17     0   4/12/2013 650000
0.03625 360 360 6/1/2013 18     0   4/12/2013 720000 0.04 360 360 6/1/2013 19  
  0   3/27/2013 803000 0.03625 360 360 5/1/2013 20     0   4/5/2013 599000
0.03625 360 360 6/1/2013 21     0   4/1/2013 611000 0.03625 360 360 6/1/2013 22
    0   3/26/2013 780000 0.0375 360 360 5/1/2013 23     0   4/16/2013 583200
0.03875 360 360 6/1/2013 24     0   3/26/2013 850000 0.03375 360 360 5/1/2013 25
    0   4/9/2013 713500 0.0375 360 360 6/1/2013 26     0   4/4/2013 515000
0.0375 360 360 5/1/2013 27     0   4/3/2013 1550000 0.03875 360 360 6/1/2013 28
    115000   3/22/2013 1200000 0.03875 360 360 5/1/2013 29     0   4/12/2013
529600 0.03625 360 360 6/1/2013 30     0   3/28/2013 562500 0.0425 360 360
5/1/2013 31     0   4/2/2013 968850 0.0375 360 360 6/1/2013 32     0   4/4/2013
1120000 0.03875 360 360 6/1/2013 33     0   4/10/2013 760000 0.03875 360 360
6/1/2013 34     0   4/15/2013 997500 0.03875 360 360 6/1/2013



 

  31 32 33 34 35 36 37 38 39 40   Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type 1 1 0 0   1497741 0.0375 6946.73 6/1/2013 0 0 2 1 0 0  
743852.9 0.03625 3397.58 6/1/2013 0 0 3 1 0 0   998426.2 0.035 4490.45 6/1/2013
0 0 4 1 0 0   443331.3 0.0375 2056.23 6/1/2013 0 0 5 1 0 0   631005.4 0.035
2837.96 6/1/2013 0 0 6 1 0 0   550388 0.03875 2591.95 6/1/2013 0 0 7 1 0 0  
998526.8 0.03875 4702.37 6/1/2013 0 0 8 1 0 0   958554.1 0.0375 4445.91 6/1/2013
0 0 9 1 0 0   555182.5 0.03625 2539.75 6/1/2013 0 0 10 1 0 0   691979.1 0.03875
3258.74 6/1/2013 0 0 11 1 0 0   749378.3 0.0375 3487.26 6/1/2013 0 0 12 1 0 0  
803787.6 0.0375 3728.08 6/1/2013 0 0 13 1 0 0   541752.6 0.0425 2668.77 6/1/2013
0 0 14 1 0 0   998526.8 0.03875 4702.37 6/1/2013 0 0 15 1 0 0   579067.1 0.03375
2564.16 6/1/2013 0 0 16 1 0 0   862793.2 0.03875 4067.55 6/1/2013 0 0 17 1 0 0  
648999.2 0.03625 2964.33 6/1/2013 0 0 18 1 0 0   718962.6 0.04 3437.39 6/1/2013
0 0 19 1 0 0   800523.5 0.03625 3662.09 6/1/2013 0 0 20 1 0 0   598077.7 0.03625
2731.75 6/1/2013 0 0 21 1 0 0   610059.3 0.03625 2786.47 6/1/2013 0 0 22 1 0 0  
777646.7 0.0375 3612.3 6/1/2013 0 0 23 1 0 0   582340.8 0.03875 2742.42 6/1/2013
0 0 24 1 0 0   847261.8 0.03375 3757.82 6/1/2013 0 0 25 1 0 0   712425.4 0.0375
3304.33 6/1/2013 0 0 26 1 0 0   513446.2 0.0375 2385.05 6/1/2013 0 0 27 1 0 0  
1547717 0.03875 7288.67 6/1/2013 0 0 28 1 0 0   1196459 0.03875 5642.85 6/1/2013
0 0 29 1 0 0   528784.6 0.03625 2415.25 6/1/2013 0 0 30 1 0 0   560947.3 0.0425
2767.16 6/1/2013 0 0 31 1 0 0   967390.8 0.0375 4486.9 6/1/2013 0 0 32 1 0 0  
1118350 0.03875 5266.66 6/1/2013 0 0 33 1 0 0   758880.4 0.03875 3573.8 6/1/2013
0 0 34 1 0 0   996030.5 0.03875 4690.61 6/1/2013 0 0

 



  41 42 43 44 45 46 47 48 49 50   ARM Look-back
Days Gross Margin ARM Round Flag ARM Round Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) 1                     2                     3                     4        
            5                     6                     7                     8
                    9                     10                     11            
        12                     13                     14                     15
                    16                     17                     18            
        19                     20                     21                     22
                    23                     24                     25            
        26                     27                     28                     29
                    30                     31                     32            
        33                     34                    



 

  51 52 53 54 55 56 57 58 59 60 61   Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period Subsequent
Minimum Payment
Reset Period 1                       2                       3                  
    4                       5                       6                       7  
                    8                       9                       10          
            11                       12                       13                
      14                       15                       16                      
17                       18                       19                       20  
                    21                       22                       23        
              24                       25                       26              
        27                       28                       29                    
  30                       31                       32                       33
                      34                      

 



  62 63 64 65 66 67 68 69 70 71   Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID Number of
Mortgaged
Properties 1             0   306 2 2             0   56 1 3             0   324
1 4             0   334 1 5             0   125 1 6             0   590 1 7    
        0   240 2 8             0   440 1 9             0   357 1 10            
0   232 1 11             0   329 1 12             0   522 1 13             0  
437 3 14             0   164 2 15             0   70 1 16             0   321 2
17             0   359 2 18             0   581 1 19             0   583 1 20  
          0   330 1 21             0   341 1 22             0   557 3 23        
    0   260 2 24             0   168 1 25             0   21 1 26             0
  215 1 27             0   428 2 28             0   171 2 29             0   390
2 30             0   356 1 31             0   107 2 32             0   333 1 33
            0   118 2 34             0   225 1

 



  72 73 74 75 76 77 78 79 80 81   Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian 1   1   9.25   0 1       2   0   0 0.5 0 1       3   1   6 6 1 1
      4   0   7 7 0 1       5   0   0.5   0 1       6   0   12.75   0 1       7
  1   4   0 1       8   0   0.75   0 1       9   1   8 0 0.5 1       10   0  
0.25 2 5.5 1       11   1   4.25 11 4.5 1       12   1   8   1 1       13   1  
10   7 1       14   0   3.75   5 1       15   0   0 10 0 1       16   0   31   8
1       17   0   21.75   12.25 1       18   0   1.25 3 1 1       19   0   0.25  
1.5 1       20   0   5 5 0.5 1       21   0   8.25 9 1.5 1       22   1   26 26
18 1       23   0   5.25   0 1       24   1   1 9 1.25 1       25   0   2.25   2
1       26   0   23   2.75 1       27   0   12.25   20 1       28   1   9.5   9
1       29   0   3.25   0 1       30   0   5.75   14 1       31   0   12.5   13
1       32   0   13.25   0 1       33   1   16   3.25 1       34   1   29   5 1
     

 



  82 83 84 85 86 87 88 89 90 91   Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower VantageScore: Co-
Borrower 1         729           2         757           3         777          
4         783           5         787           6         795           7      
  702           8         790           9         743           10         795  
        11         787           12         742           13         730        
  14         809           15         778           16         741           17
        800           18         797           19         761           20      
  778           21         808           22         763           23         797
          24         762           25         765           26         774      
    27         793           28         795           29         806          
30         794           31         773           32         796           33  
      764           34         736          



 

  92 93 94 95 96 97 98 99 100 101   Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure Primary Borrower
Wage Income 1             000000000000   4312.04 2             000000000000   0
3             000000000000   54872.13 4             000000000000   6000 5      
      000000000000   22916.66 6             000000000000   17291.66 7          
  000000000000   28216.25 8             000000000000   27083 9            
000000000000   15416.66 10             000000000000   9613.07 11            
000000000000   17005.75 12             000000000000   26294.83 13            
000000000000   40429.54 14             000000000000   1972 15            
000000000000   16666.67 16             000000000000   39538.26 17            
000000000000   24959.84 18             000000000000   18616.23 19            
000000000000   17937.5 20             000000000000   16833.33 21            
000000000000   12500 22             000000000000   11779.85 23            
000000000000   14583 24             000000000000   0 25             000000000000
  16548.05 26             000000000000   13611.5 27             000000000000  
11348 28             000000000000   56129.63 29             000000000000  
11333.34 30             000000000000   15797.6 31             000000000000  
41250 32             000000000000   26440.1 33             000000000000  
12578.39 34             000000000000   20145



 

  102 103 104 105 106 107 108 109 110 111   Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification Co-Borrower
Employment
Verification 1   37374.17   4312.04 41686.21 1 5   3   2 22833.42 0 0 22833.42
22833.42 1 5   3   3 8625.02 0 0 63497.15 63497.15 1 5   3   4 8400 0 0 14400
14400 1 5   3   5   0   22916.66 22916.66 1 5   3   6   0   17291.66 17291.66 1
5   3   7   0   28216.25 28216.25 1 5   3   8 0 0 0 27083 27083 1 5   3   9 0 0
0 15416.66 15416.66 1 5   3   10 6234.8 0 0 15847.87 15847.87 1 5   3   11
7371.66 0 0 24377.41 24377.41 1 5   3   12 0 0 0 26294.83 26294.83 1 5   3   13
  0   40429.54 40429.54 1 5   3   14 0 30135.52 0 1972 32107.52 1 5   3   15 0 0
0 16666.67 16666.67 1 5   3   16 0 24467.67 0 39538.26 64005.93 1 5   3   17 0 0
0 24959.84 24959.84 1 5   3   18 18112.5 0 0 36728.73 36728.73 1 5   3   19   0
  17937.5 17937.5 1 5   3   20 11691.09 0 0 28524.42 28524.42 1 5   3   21
4420.42 10194.44 10955.66 16920.42 38070.52 1 5   3   22 7889.11 0 0 19668.96
19668.96 1 5   3   23   12424   14583 27007 1 5   3   24 5833.33 8564.49 0
5833.33 14397.82 1 5   3   25   0   16548.05 16548.05 1 5   3   26   0   13611.5
13611.5 1 5   3   27 16596.69 0 0 27944.69 27944.69 1 5   3   28   0   56129.63
56129.63 1 5   3   29   0   11333.34 11333.34 1 5   3   30   0   15797.6 15797.6
1 5   3   31 0 0 0 41250 41250 1 5   3   32 0 8853.75 0 26440.1 35293.85 1 5   3
  33 1013.7 0 0 13592.09 13592.09 1 4   3   34   0   20145 20145 1 5   3  



 

  112 113 114 115 116 117 118 119 120 121   Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds City State 1 4   1861835 17327.29 0.41566     100 AUSTIN TX 2 4   558279.5
5569.69 0.243927     100 DALLAS TX 3 4   500794.9 7202.99 0.113438      
HIGHLAND PARK TX 4 4   50964.95 3407.52 0.236633     100 DALLAS TX 5 4  
210649.1 5940.57 0.259225     100 PLANO TX 6 4   94786.3 5009.41 0.289701    
100 DALLAS TX 7 4   2027445 14468.64 0.512777     100 AUSTIN TX 8 4   221675.4
6640.1 0.245176     100 LAFAYETTE CA 9 4   161619 6853.35 0.444542       THE
WOODLANDS TX 10 4   128100.8 5529.73 0.348926       FAIRFAX VA 11 4   336854
5003.39 0.205247       UNIVERSITY PARK TX 12 4   45832.81 6809.26 0.258958      
LOOMIS CA 13 4   230890.3 15753.94 0.389664       CORONA CA 14 4   783250
11409.7 0.355359       BALTIMORE MD 15 4   193472 5663.02 0.339781     100 SAN
ANTONIO TX 16 4   388998.5 12321.4 0.192504       TUSTIN CA 17 4   129955.1
5848.34 0.23431       DALLAS TX 18 4   180120.1 5376.65 0.146388       COS COB
CT 19 4   35020.94 4876.76 0.271875       MENLO PARK CA 20 4   564649.5 4436.17
0.155522       HIGLAND PARK TX 21 4   196158.9 4586.32 0.120469       DALLAS TX
22 4   89377.94 7325 0.372414       ANNAPOLIS MD 23 4   137249.5 9510.08
0.352134     100 GLEN ELLYN IL 24 4   45256.1 5939.73 0.412544       REHOBOTH
BEACH DE 25 4   165629.2 7186.16 0.43426       SAN ANTONIO TX 26 4   17268.17
2790.81 0.205033       FOUNTAIN HILLS AZ 27 4   849666.1 10064.59 0.360161      
SAN CLEMENTE CA 28 4   201409.4 13876.65 0.247225       MCLEAN VA 29 4  
203055.9 3946.2 0.348194     100 AUSTIN TX 30 4   84280.21 4693.58 0.297107    
  FLOWER MOUND TX 31 4   923174.8 11622.48 0.281757       ROYAL OAK MD 32 4  
436104.1 14598.28 0.413621     100 KURE BEACH NC 33 4   321117.3 4297.76
0.316196       KNOXVILLE TN 34 4   206850 9702.38 0.481627       HOUSTON TX



 

  122 123 124 125 126 127 128 129 130 131   Postal Code Property Type Occupancy
Sales Price Original Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score Most Recent
Property Value2 1 78703 1 1 2950000 2950000 3 3/28/2013       2 75205 1 1
1295000 1320000 3 4/1/2013       3 75205 1 1   1825000 3 3/21/2013       4 75214
1 1 555000 555000 3 3/20/2013       5 75093 7 1 790000 802000 3 3/15/2013      
6 75214 1 1 689000 690000 3 3/19/2013       7 78701 4 1 1560000 1625000 3
3/4/2013       8 94549 1 1 1200000 1245000 3 3/21/2013       9 77389 7 1  
920000 3 2/23/2013       10 22031 7 1   867000 3 3/5/2013       11 75205 1 1  
1083000 3 3/10/2013       12 95650 7 1   1150000 3 3/6/2013       13 92883 7 1  
775000 3 2/5/2013       14 21210 1 1   1250000 3 3/16/2013       15 78209 1 1
800000 825000 3 3/20/2013       16 92782 7 1   3800000 98 12/21/2012       17
75205 1 1   1100000 3 3/20/2013       18 06807 1 1   945000 3 3/9/2013       19
94025 1 1   1350000 3 3/5/2013       20 75205 1 1   1300000 3 3/6/2013       21
75205 1 1   993500 3 3/1/2013       22 21403 1 1   1200000 3 2/16/2013       23
60137 1 1 729000 774000 3 3/4/2013       24 19971 1 1   1461000 3 2/13/2013    
  25 78257 7 1   900000 3 2/26/2013       26 85268 1 1   860000 3 2/25/2013    
  27 92672 7 1   3350000 3 2/21/2013       28 22101 6 1   1840000 3 2/12/2013  
    29 78738 7 1 662000 675000 3 3/27/2013       30 75022 7 1   750000 3
1/16/2013       31 21662 1 1   2100000 3 12/20/2012       32 28449 1 2 1600000
1750000 3 2/11/2013       33 37934 7 1   950000 3 1/10/2013       34 77024 7 1  
1425000 3 3/13/2013      



 

  132 133 134 135 136 137 138 139 140 141   Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent MI: Lender or
Borrower Paid? 1         0.5084 0.5084 0 0 0   2         0.5752 0.5752 0 0 0   3
        0.5479 0.5479 0 0 0   4         0.8 0.8 0 0 0   5         0.8 0.8 0 0 0
  6         0.8 0.8 0 0 0   7         0.641 0.641 0 0 0   8         0.8 0.8 0 0
0   9         0.6053 0.6053 0 0 0   10         0.7993 0.7993 0 0 0   11        
0.6952 0.6952 0 0 0   12         0.7 0.7 0 0 0   13         0.7 0.7 0 0 0   14  
      0.8 0.8 0 0 0   15         0.725 0.725 0 0 0   16         0.2276 0.2276 0
0 0   17         0.5909 0.5909 0 0 0   18         0.7619 0.7619 0 0 0   19      
  0.5948 0.5948 0 0 0   20         0.4607 0.4607 0 0 0   21         0.6149
0.6149 0 0 0   22         0.65 0.65 0 0 0   23         0.8 0.8 0 0 0   24      
  0.5817 0.5817 0 0 0   25         0.7927 0.7927 0 0 0   26         0.5988
0.5988 0 0 0   27         0.4626 0.4626 0 0 0   28         0.7146 0.6521 0 0 0  
29         0.8 0.8 0 0 0   30         0.75 0.75 0 0 0   31         0.4613 0.4613
0 0 0   32         0.7 0.7 0 0 0   33         0.8 0.8 0 0 0   34         0.7 0.7
0 0 0  



 

  142 143 144 145 146 147 148 149 150 151   Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate Pre-Modification P&I
Payment 1                     2                     3                     4    
                5                     6                     7                  
  8                     9                     10                     11        
            12                     13                     14                    
15                     16                     17                     18        
            19                     20                     21                    
22                     23                     24                     25        
            26                     27                     28                    
29                     30                     31                     32        
            33                     34                    

 



  152 153 154 155 156 157 158 159 160 161   Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry CoBrrw -
Yrs at in Industry 1                 10   2                 0 9 3              
  13 14 4                 7 7 5                 4   6                 12.75   7
                4   8                 14   9                 8 0 10            
    5 5 11                 14 13 12                 8   13                 18  
14                 19   15                 13 18 16                 31   17    
            31   18                 9 9 19                 20   20              
  15 16 21                 10 11 22                 26 26 23                 10
  24                 6 9 25                 22   26                 23   27    
            35   28                 25   29                 20   30            
    15   31                 36   32                 25   33                 16  
34                 29  



 

  162 163 164 165 166 167 168 169 170 171 172   Junior Mortgage Drawn Amount
Maturity Date Primary Borrower Wage Income (Salary) Primary Borrower Wage Income
(Bonus) Primary Borrower Wage Income (Commission) Co-Borrower Wage Income
(Salary) Co-Borrower Wage Income (Bonus) Co-Borrower Wage Income (Commission)
Originator Doc Code RWT Income Verification RWT Asset Verification 1 0 5/1/2043
4312.04 0 0 0 0 0 Full Two Years Two Months 2 0 5/1/2043 0 0 0 22833.42 0 0 Full
Two Years Two Months 3 0 5/1/2043 54872.13 0 0 8625.02 0 0 Full Two Years Two
Months 4 0 5/1/2043 6000 0 0 8400 0 0 Full Two Years Two Months 5 0 5/1/2043
22916.66 0 0 0 0 0 Full Two Years Two Months 6 0 5/1/2043 17291.66 0 0 0 0 0
Full Two Years Two Months 7 0 5/1/2043 28216.25 0 0 0 0 0 Full Two Years Two
Months 8 0 5/1/2043 27083 0 0 0 0 0 Full Two Years Two Months 9 0 4/1/2043
15416.66 0 0 0 0 0 Full Two Years Two Months 10 0 5/1/2043 9613.07 0 0 6234.8 0
0 Full Two Years Two Months 11 0 5/1/2043 17005.75 0 0 7371.66 0 0 Full Two
Years Two Months 12 0 5/1/2043 26294.83 0 0 0 0 0 Full Two Years Two Months 13 0
5/1/2043 40429.54 0 0 0 0 0 Full Two Years Two Months 14 0 5/1/2043 1972 0
30135.52 0 0 0 Full Two Years Two Months 15 0 5/1/2043 16666.67 0 0 0 0 0 Full
Two Years Two Months 16 0 5/1/2043 39538.26 24467.67 0 0 0 0 Full Two Years Two
Months 17 0 5/1/2043 24959.84 0 0 0 0 0 Full Two Years Two Months 18 0 5/1/2043
18616.23 0 0 18112.5 0 0 Full Two Years Two Months 19 0 4/1/2043 17937.5 0 0 0 0
0 Full Two Years Two Months 20 0 5/1/2043 16833.33 0 0 11691.09 0 0 Full Two
Years Two Months 21 0 5/1/2043 12500 10194.44 0 4420.42 0 10955.66 Full Two
Years Two Months 22 0 4/1/2043 11779.85 0 0 7889.11 0 0 Full Two Years Two
Months 23 0 5/1/2043 14583 0 12424 0 0 0 Full Two Years Two Months 24 0 4/1/2043
0 0 8564.49 5833.33 0 0 Full Two Years Two Months 25 0 5/1/2043 16548.05 0 0 0 0
0 Full Two Years Two Months 26 0 4/1/2043 13611.5 0 0 0 0 0 Full Two Years Two
Months 27 0 5/1/2043 11348 0 0 16596.69 0 0 Full Two Years Two Months 28 115000
4/1/2043 56129.63 0 0 0 0 0 Full Two Years Two Months 29 0 5/1/2043 11333.34 0 0
0 0 0 Full Two Years Two Months 30 0 4/1/2043 15797.6 0 0 0 0 0 Full Two Years
Two Months 31 0 5/1/2043 41250 0 0 0 0 0 Full Two Years Two Months 32 0 5/1/2043
26440.1 8853.75 0 0 0 0 Full Two Years Two Months 33 0 5/1/2043 12578.39 0 0
1013.7 0 0 Full Two Years Two Months 34 0 5/1/2043 20145 0 0 0 0 0 Full Two
Years Two Months

 



 

 

 





ATTACHMENT 2

 

PURCHASE AGREEMENT

 

See Exhibit 10.9

 



 

